FOURTH DIVISION
                               DILLARD, P. J.,
                           REESE, P.J. and BROWN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      March 4, 2021



In the Court of Appeals of Georgia
 A20A1751. HAM v. CITY OF MILTON.

      REESE, Presiding Judge.

      After the City of Milton’s Board of Zoning Appeals (the “BZA”) denied Mack

Ham’s request for a variance, he filed a petition for writ of certiorari to the Superior

Court of Fulton County. The superior court granted the City of Milton’s (the “City”)

motion to dismiss Ham’s petition, and we granted his application for discretionary

review. For the reasons set forth infra, we affirm the trial court’s ruling.

      “We review a trial court’s ruling on a motion to dismiss de novo, viewing all

allegations in the complaint as true.”1 So viewed, the record shows the following.

Ham owns property located in the City. In 2019, he applied to the BZA for a variance


      1
      Laskar v. Bd. of Regents of the Univ. System of Ga., 320 Ga. App. 414 (740
SE2d 179) (2013) (citations and punctuation omitted).
to allow for certain modifications to a structure located on his property. Following a

hearing, the BZA denied Ham’s variance application and formally advised him of the

decision by letter.

      Ham subsequently sought review of the BZA’s decision by filing a petition for

writ of certiorari, pursuant to OCGA § 5-4-1 et seq., and complaint for declaratory

judgment. The superior court issued an order sanctioning the writ, and on June 27,

2019, filed the writ of certiorari.

      Ham provided the petition package to the Fulton County Sheriff’s Office on

June 28, 2019, for service upon the City’s mayor and city manager in accordance with

OCGA § 5-4-6 (b).

      Over the next few weeks, Ham’s counsel contacted the sheriff’s office several

times to check on the status of the service. On July 26, 2019, the office informed him

service had been attempted on July 3, but there “had been no activity since[,]” and

they could neither provide more information about the status of service, nor expedite

it. Ham’s counsel retained a private process server the same day and was able to

perfect service on the city manager three days later on July 29, 2019, a total of 32

days after the writ of certiorari was filed.




                                           2
      The City filed a motion to dismiss Ham’s petition and writ with prejudice. Ham

responded and filed an amended petition for writ of certiorari, and added “the body

politic and its Board of Zoning Appeals” after “City of Milton” in the case caption

to expressly designate the opposite party and the respondent. The court issued the

amended writ of certiorari on December 9, 2019, and the City’s attorney was served

the same day. The court held a hearing on the City’s motion to dismiss, and issued a

written order ruling in favor of the City. This appeal followed.

      “[F]or motions to dismiss for insufficient service, a trial court’s ruling will be

upheld on appeal absent a showing of an abuse of discretion. Of course, when an

appeal from the denial of a motion to dismiss presents a question of law, we review

the trial court’s decision de novo.”2 With these guiding principles in mind, we now

turn to Ham’s claims of error.

      1. Ham claims the superior court erred in dismissing his petition because

service occurred more than five days after filing. He argues that because the City’s

local ordinance states the petition and writ of certiorari shall be served upon the

respondents in accordance with OCGA § 9-11-4, which provides a “safe harbor”



      2
       City of Sandy Springs Bd. of Appeals v. Traton Homes, 341 Ga. App. 551, 552
(801 SE2d 599) (2017) (punctuation and footnotes omitted).

                                          3
where service exceeds five days, the same approach should be applied to service

under OCGA § 5-4-6 (b).3 Ham also claims strictly adhering to the five day service

requirement will lead to the unintended consequence that challenges could be

defeated by simply avoiding service.

      OCGA § 5-4-3 permits parties in a case brought before an “inferior judicatory

or before any person exercising judicial powers” to apply for and obtain a writ of

certiorari by petition to the superior court if they are dissatisfied with the outcome of

the proceeding. Additionally, OCGA § 5-4-6 (b), which governs the filing and service

of petitions and writs of certiorari to superior courts, states:

      The certiorari petition and writ shall be filed in the clerk’s office within
      a reasonable time after sanction by the superior court judge; and a copy
      shall be served on the respondent, within five days after such filing, by
      the sheriff or his deputy or by the petitioner or his attorney. A copy of
      the petition and writ shall also be served on the opposite party or his
      counsel or other legal representative, in person or by mail; and service
      shall be shown by acknowledgment or by certificate of the counsel or
      person perfecting the service.4

      3
        See OCGA § 9-11-4 (c) (“When service is to be made within this state, the
person making such service shall make the service within five days from the time of
receiving the summons and complaint; but failure to make service within the five-day
period will not invalidate a later service.”)
      4
        Although prior cases cite to the former code section, Ga. Code Ann. § 19-210,
this version tracks the current OCGA § 5-4-6 (b) closely regarding the time for

                                            4
Additionally, this Court has held that dismissal of a petition for certiorari is proper

when the respondent was not served within five days after the petition and writ are

filed, as dictated by OCGA § 5-4-6 (b).5 We have also held “service on the opposite

party within [five] days was mandatory and in the absence of such service the

application for certiorari was properly dismissed.”6 Here, it is undisputed that service

on the opposite party did not occur until thirty-two days after the writ was filed, well

outside the five days required under OCGA § 5-4-6 (c).

      Although Ham argues we should look to the City’s local ordinance that

references OCGA § 9-11-4 as grounds to incorporate a “safe harbor” to this five-day

requirement, the Supreme Court of Georgia has held that “the local ordinance’s

control over the procedures that apply to the [certiorari] case ends when the case




service stating, certiorari proceedings “shall be served on the respondent within five
(5) days after such filing by the sheriff or his deputy, or by the petitioner or his
attorney. A copy of the petition and writ shall also be served on the opposite party or
his counsel or other legal representative, in person or by mail, and service shown by
acknowledgment, or by certificate of the counsel or person perfecting such service.”
Ga. Code Ann. § 19-210.
      5
          Fisher v. City of Atlanta, 212 Ga. App. 635 (442 SE2d 762) (1994).
      6
        City of Atlanta v. Saunders, 159 Ga. App. 566, 568 (284 SE2d 77) (1981)
(citing Hipp v. City of East Point, 105 Ga. App. 775 (125 SE2d 672) (1962), which
applies former Ga. Code Ann. § 19-210).

                                           5
leaves the local government for the superior court.”7 Moreover, under OCGA § 9-11-

81, writs of certiorari are considered “special statutory proceedings[,]” and the Civil

Practice Act applies “except to the extent that specific rules of practice and procedure

in conflict herewith are expressly prescribed by law.”8 As this Court has held, when

considering certiorari-proceeding statutes, “in considering the meaning of a statute,

our charge as an appellate court is to presume that the General Assembly meant what

it said and said what it meant.”9

      Further, Ham’s argument that failure to allow service beyond the five-day

period prescribed in OCGA § 5-4-6 will have unintended consequences is

unpersuasive. Although the sheriff’s office was delayed in perfecting service, once

Ham’s counsel utilized a private process server, he was able to perfect service on the

city manager within three days.10


      7
          City of Cumming v. Flowers, 300 Ga. 820, 831 (5) (d) (797 SE2d 846) (2017).
      8
       Hudson v. Watkins, 225 Ga. App. 455, 456 (484 SE2d 24) (1997) (citation
and punctuation omitted).
      9
        Traton Homes, 341 Ga. App. at 552-553 (1) (punctuation and footnote
omitted).
      10
         Although Ham relies on Mangram to argue the trial court should have
considered the diligence of his efforts in attempting to perfect service, that case is
distinguishable. Mangram v. City of Brunswick, 324 Ga. App. 725 (751 SE2d 523)
(2013). There, this Court remanded the case as it was unclear which party was served,

                                           6
      For the above-stated reasons, we hold the trial court did not err by dismissing

Ham’s petition because it was served more than five days after the writ was filed.

      2. Ham also argues the trial court erred in not finding that his service of the

amended petition and amended writ were proper. Ham asserts that because certiorari

proceedings are amendable at any stage, his subsequent filing of an amended petition

and writ cured any service defects.

      OCGA § 5-4-10 does state that “[c]ertiorari proceedings shall be amendable at

any stage[.]” This Court has held, however, that “failure to serve the opposite party

is not a defect which can be cured by amendment[.]”11 Moreover, as stated previously,

“service upon the opposite party must be made within the same five-day period as

service on the respondent.”12 As noted above, Ham failed to serve the opposite party



and instructed the trial court if the appellant served the opposite party to consider the
effort used to effect such service. Id. at 727 (1) (a). Here, it is undisputed that Ham
failed to perfect service until 32 days after the writ was filed. Moreover, even though
Ham’s counsel made multiple calls to the sheriff’s office for updates regarding the
status of service, additional steps were not taken for four weeks, at which point he
was able to serve the city manager in short order.
      11
        Traton Homes, 341 Ga. App. at 558 (2) (punctuation and footnote omitted);
see Saunders, 159 Ga. App. at 567-568 (holding that although “[c]ertiorari
proceedings shall be amendable at any stage,” there is no mention “of any ‘saving
grace’ or amelioration that would be provided by [OCGA § 5-4-10].”)
      12
           Hudson, 225 Ga. App. at 457 (2).

                                           7
until 32 days after the petition was filed. Accordingly, the trial court was correct in

not allowing Ham’s amended petition or amended writ to cure the service

deficiencies.

      3. Ham argues that the trial court erred in dismissing his petition with

prejudice. However, this Court has held that failure to serve the opposite party “in the

time required by the statute” requires dismissal of the action with prejudice.13 As this

Court has held, the opposite party must be served within five days of when the writ

for certiorari is filed in the clerk’s office.14 Here, because Ham failed to serve the

opposite party until 32 days after the writ was filed, we hold the trial court did not err

in dismissing his claim with prejudice.

      For the above stated reasons, we affirm the trial court’s ruling.

      Judgment affirmed. Dillard, P. J., and Brown, J., concur.




      13
           Traton Homes, 341 Ga. App. at 558 (2).
      14
           Hipp, 105 Ga. App. at 776 (citing former Ga. Code Ann. § 19-210).

                                            8